Exhibit 99.2 FIRST CAPITAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS Index Consolidated Financial Statements at and for the Years Ended December31, 2014 and 2013 Report of Independent Registered Public Accounting Firm F-3 Consolidated Statements of Financial Condition December31, 2014 and 2013 F-4 Consolidated Statements of Operations Years Ended December31, 2014 and 2013 F-5 Consolidated Statement of Comprehensive Income Years Ended December31, 2014 and 2013 F-6 Consolidated Statements of Stockholders’ Equity For the Years Ended December31, 2014 and 2013 F-7 Consolidated Statements of Cash Flows Years Ended December31, 2014 and 2013 F-8 Notes to Consolidated Financial Statements F-10 F-1 First Capital Bancorp, Inc. Consolidated Financial Statements at and for the Years Ended December31, 2014 and 2013 F-2 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders First Capital Bancorp, Inc. and Subsidiary Richmond, Virginia We have audited the accompanying consolidated statements of financial condition of First Capital Bancorp, Inc. and Subsidiary (the “Company”) as of December31, 2014 and 2013, and the related consolidated statements of operations, comprehensive income, stockholders’ equity, and cash flows for each of the years in the two-year period ended December31, 2014. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of First Capital Bancorp, Inc. and Subsidiary as of December31, 2014 and 2013 and the results of their operations and their cash flows for each of the years in the two-year period ended December31, 2014, in conformity with accounting principles generally accepted in the United States of America. /S/ Cherry Bekaert LLP Richmond, Virginia March27, 2015 F-3 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Financial Condition December31, 2014 and 2013 December31, December31, (Dollars in thousands) ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Total cash and cash equivalents Time deposits in other banks — Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost Restricted, at cost Loans held for sale — Loans, net of allowance for losses of $7,874 in 2014 and $8,165 in 2013 Other real estate owned (OREO) Premises and equipment, net Accrued interest receivable Bank owned life insurance Deferred tax asset Other assets Total assets $ $ LIABILITIES Deposits Noninterest-bearing Interest-bearing Total deposits Securities sold under repurchase agreements Federal funds purchased — Subordinated debt and trust preferred Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, See Note 9 — 22 Common stock, See Note 19 Additional paid-in capital Retained earnings (Accumulated deficit) ) Discount on preferred stock — ) Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements F-4 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Operations Years Ended December31, 2014 and 2013 For The Years Ended December31, (Dollars in thousands, except per share data) Interest and dividend income Loans $ $ Investments: Taxable interest income Tax exempt interest income Dividends Interest bearing deposits 34 21 Total interest income Interest expense Deposits FHLB advances Subordinated debt and other borrowings Total interest expense Net interest income Recovery of provision for loan losses ) ) Net interest income after recovery of provision for loan losses Noninterest income Fees on deposits Gain on sale of securities Gain on sale of loans 55 Other Total noninterest income Noninterest expenses Salaries and employee benefits Occupancy expense Data processing Professional services Advertising and marketing FDIC assessment Virginia franchise tax Gain on sale and write down of OREO, net ) ) Depreciation Other Total noninterest expense Net income before income taxes Income tax expense Net income Effective dividend on preferred stock 24 Net income available to common stockholders $ $ Basic net income per common share $ $ Diluted net income per common share $ $ See notes to consolidated financial statements F-5 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Comprehensive Income Years Ended December31, 2014 and 2013 ForTheYearsEndedDecember31, (Dollars in thousands) Net income $ $ Other comprehensive income (loss): Investment securities: Unrealized gains (losses) on investment securities available for sale ) Tax effect ) Reclassification of gains recognized in net income ) ) Tax effect Total other comprehensive income (loss) ) Comprehensive income $ $ See notes to consolidated financial statements F-6 First Capital Bancorp, Inc. Subsidiary Consolidated Statements of Stockholders’ Equity Years Ended December31, 2014 and 2013 (Dollars in thousands, except share data ) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings (Accumulated Deficit) Warrants Discount on Preferred Stock Accumulated Other Comprehensive Income (Loss) Total Balances December31, 2012 $ 22 $ $ $ ) $ $ ) $ $ Net income — Other comprehensive loss — ) ) Preferred stock dividend — — — ) — — — ) Accretion of discount on preferred stock — — — ) — 68 — — Stock based compensation — Redemption of common stock warrants on preferred stock — — — ) — — ) Costs associated with redemption of common stock warrants — — ) — ) Retirement of common stock and associated warrants — ) 1 — ) Exercise of warrants issued in connection with rights offering — ) — Balances December31, 2013 $ 22 $ $ $ ) $ — $ ) $ ) $ Balances December31, 2013 $ 22 $ $ $ ) $ — $ ) $ ) $ Net income — Other comprehensive income — Preferred stock dividend — — — (8 ) — — — (8 ) Accretion of discount on preferred stock — — — ) — 16 — — Stock based compensation — Change in par value — ) — Redemption of preferred stock ) — ) — ) Exercise of rights offering warrants — 2 — Issuance of 97,500 shares of restricted common stock — 1 (1 ) — Balances December31, 2014 $ — $ — $ — $ ) $ See notes to consolidated financial statements F-7 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Cash Flows Years Ended December31, 2014 and 2013 (Dollars in thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Recovery of provision for loan losses ) ) Depreciation of premises and equipment Net amortization of bond premiums/discounts Stock based compensation expense Deferred income tax expense Gain on sale of securities ) ) Gain on loans sold ) ) Gain on sale and write down of OREO, net ) ) Increase in cash surrender value of bank owned life insurance ) ) Proceeds from sale of loans held for sale Origination of loans held for sale ) ) (Increase) decrease in other assets ) (Increase) decrease in accrued interest receivable ) Increase (decrease) in accrued expenses and other liabilities ) Net cash provided by operating activities Cash flows from investing activities Proceeds from maturities and calls of securities Proceeds from paydowns of securities available-for-sale Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale Proceeds from sale of OREO Improvements in OREO ) Proceeds from sale of equipment 52 — Purchase of Federal Home Loan Bank Stock, net ) ) Purchase of Federal Reserve Stock ) ) Purchase of time deposits in other banks ) — Purchases of premises and equipment ) ) Net increase in loans ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net increase (decrease) in deposits ) Borrowings with FHLB, net Federal funds purchased, net — Dividends on preferred stock (8 ) ) Cash paid for redemption of common stock warrants and preferred stock, net of expenses ) ) Proceeds from issuance of subordinated debt, net of payments — Retirement of subordinated debt ) — Warrants exercised in connection with the rights offering Net increase in repurchase agreements Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ F-8 First Capital Bancorp, Inc. and Subsidiary Consolidated Statements of Cash Flows Years Ended December31, 2014 and 2013 (Continued) (Unaudited) (Dollarsinthousands) Supplemental disclosure of cash flow information Interest paid during the period $ $ Taxes paid (refunded) during the period, net $ $ ) Supplemental schedule of noncash investing and financing activities Transfer of loans to OREO $ — $ Unrealized gain (loss) on securities available for sale, net of tax $ $ ) Company financed sales of OREO $ 32 $ See notes to consolidated financial statements F-9 Note 1 – Summary of Significant Accounting Policies First Capital Bancorp, Inc. (the Company) is the holding company of and successor to First Capital Bank (the Bank). In 2006, the Company acquired all of the outstanding stock of the Bank in a statutory share exchange transaction pursuant to an Agreement and Plan of Reorganization, between the Company and the Bank (the Agreement). Under the terms of the Agreement, the shares of the Bank’s common stock were exchanged for shares of the Company’s common stock on a one-for-one basis. As a result, the Bank became a wholly owned subsidiary of the Company, the Company became the holding company of the Bank, and the shareholders of the Bank became shareholders of the Company. The Company conducts all of its business activities through the branch offices of its wholly owned subsidiary, First Capital Bank. First Capital Bank created RE1, LLC, and RE2, LLC, wholly owned Virginia limited liability companies for the sole purpose of taking title to property acquired in lieu of foreclosure. RE1, LLC and RE2, LLC have been consolidated with First Capital Bank. The Company exists primarily for the purpose of holding the stock of its subsidiary, the Bank, and such other subsidiaries as it may acquire or establish. The Company has one other wholly owned subsidiary, FCRV Statutory Trust 1 (the Trust), a Delaware Business Trust that was formed in connection with the issuance of trust preferred debt in 2006. Pursuant to current accounting standards, the Company does not consolidate the Trust. The accounting and reporting policies of the Company and its wholly owned subsidiary conform to accounting principles generally accepted in the United States of America and general practices within the financial services industry. The following is a summary of the more significant of these policies. Consolidation – The consolidated financial statements include the accounts of First Capital Bancorp, Inc. and its wholly owned subsidiary. All material intercompany balances and transactions have been eliminated. Use of estimates – To prepare financial statements in conformity with accounting principles generally accepted in the United States of America management makes estimates and assumptions based on available information. These estimates and assumptions affect the amounts reported in the consolidated financial statements and the disclosures provided, and actual results could differ. The allowance for loan losses, valuation of other real estate owned (OREO), and fair values of financial instruments are particularly subject to change. Cash equivalents – Cash and cash equivalents include cash, deposits with other financial institutions, and federal funds sold with original maturities of three months or less. Net cash flows are reported for loans, deposits, federal funds purchased, Federal Home Loan Bank (FHLB) borrowings, and repurchase agreements. Investment Securities – Investment in debt securities classified as held-to-maturity are stated at cost, adjusted for amortization or premiums and accretion of discounts using the interest method. Management has a positive intent and ability to hold these securities to maturity and, accordingly, adjustments are not made for temporary declines in their fair value below amortized cost. Investments not classified as held-to-maturity are classified as available-for-sale. Debt securities classified as available-for-sale are stated at fair value with unrealized holding gains and losses excluded from earnings and reported, net of deferred tax, as a component of other comprehensive income until realized. Interest income includes amortization of purchase premium or discount. Premiums and discounts on securities are amortized on the level-yield method without anticipating prepayments, except for mortgage-backed securities where prepayments are anticipated. Gains and losses on sales are recorded on the trade date and determined using the specific identification method. Management evaluates securities for other-than-temporary impairment (OTTI) on at least a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. For securities in an unrealized F-10 loss position, management considers the extent and duration of the unrealized loss, and the financial condition and near-term prospects of the issuer. Management also assesses whether it intends to sell, or it is more likely than not that it will be required to sell, a security in an unrealized loss position before recovery of its amortized cost basis. If either of the criteria regarding intent or requirement to sell is met, the entire difference between amortized cost and fair value is recognized as impairment through earnings. For debt securities that do not meet the aforementioned criteria, the amount of impairment is split into two components as follows: 1) OTTI related to credit loss, which must be recognized in the income statement and 2) OTTI related to other factors, which is recognized in other comprehensive income. The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis. For equity securities, the entire amount of impairment is recognized through earnings. Due to the nature of, and restrictions placed upon the Company’s common stock investment in the Federal Reserve Bank, FHLB and Community Bankers Bank, these securities have been classified as restricted equity securities and carried at cost. These restricted securities are not subject to the investment security classifications, but are periodically evaluated for impairment based on ultimate recovery of par value. Management uses available information to recognize losses on loans; future additions to the allowances may be necessary based on changes in local economic conditions. In addition, regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowance for losses on loans. Such agencies may require the Bank to recognize additions to the allowances based on their judgments about information available to them at the time of their examination. Because of these factors, it is reasonably possible that the allowance for losses on loans may change in the near term. Loans and allowances for loan losses – Loans are concentrated to borrowers in the Richmond metropolitan area and are stated at the amount of unpaid principal reduced by an allowance for loan losses. Interest on loans is calculated by using the simple interest method on daily balances on the principal amount outstanding. The accrual of interest on loans is discontinued when, in the opinion of management, there is an indication that the borrower may be unable to meet payments as they become due. The Company defers loan origination and commitment fees, net of certain direct loan origination costs, and the net deferred fees are amortized into interest income over the lives of the related loans as yield adjustments. Loans that are 90 days or more past due are individually reviewed for ultimate collectibility. Interest determined to be uncollectible on loans that are contractually past due is charged off, or an allowance is established based on management’s periodic evaluation. The allowance is established by a charge to interest income equal to all interest previously accrued, and income is subsequently recognized only to the extent that cash payments are received until, in management’s judgment, the borrower’s ability to make periodic interest and principal payments is returned to normal, in which case the loan is returned to accrual status. A loan is defined as impaired when, based on current information and events, it is probable that the creditor will be unable to collect all amounts of principal and interest when due according to the contractual terms of the loan agreement. Impairment is measured either by discounting the expected future cash flows at the loan’s effective interest rate, based on the net realizable value of the collateral or based upon an observable market price where applicable. Charges on impaired loans are recognized as a component of the allowance for loans losses. The allowance for loan losses is maintained at a level considered by management to be adequate to absorb known and expected loan losses currently inherent in the loan portfolio. Management’s assessment of the adequacy of the allowance is based upon type and volume of the loan portfolio, existing and anticipated economic conditions, and other factors which deserve current recognition in estimating loan losses. The allowance is increased by a provision for loan losses, which is charged to expense, and reduced by charge-offs, net of recoveries. Loans Held for Sale – Loans originated and intended for sale in the secondary market are carried at the lower of aggregate cost or fair value, as determined by aggregate outstanding commitments from investors or current investor yield requirements. Net unrealized losses are recognized through a valuation allowance by charges to income. F-11 Gains or losses on sales of mortgage loans are recognized based on the difference between the selling price and the carrying value of the related mortgage loans sold. The Company typically releases the mortgage servicing rights when the loans are sold. The Company accounts for the transfer of financial assets in accordance with authoritative accounting guidance which is based on consistent application of a financial-components approach that recognizes the financial and servicing assets the Company controls and the liabilities the Company has incurred, derecognizes financial assets when control has been surrendered and derecognizes liabilities when extinguished. The guidance provides consistent guidelines for distinguishing transfers of financial assets from transfers that are secured borrowings. As is customary in such sales, the Company provides indemnifications to the buyers under certain circumstances. These indemnifications may include repurchase of loans. No repurchases and losses during the last two years have been experienced; accordingly, no provision is made for losses at the time of sale. The Company enters into commitments to originate loans whereby the interest rate on the loan is determined prior to funding (rate lock commitments). Rate lock commitments on mortgage loans that are intended to be sold are considered to be derivatives. Time elapsing between issuance of a loan commitment and closing and sale of the loan generally ranges from 5 to 20 days. The Company protects itself from changes in interest rates through the use of best efforts forward delivery contracts, whereby the Company commits to sell a loan at the time the borrower commits to an interest rate with the intent that the buyer has assumed interest rate risk on the loan. As a result, the Company is not exposed to losses nor will we realize significant gains related to the rate lock commitments due to changes in interest rates. The market value of rate lock commitments and best efforts contracts is not readily ascertainable with precision because rate lock commitments and best efforts contracts are not actively traded in stand-alone markets. The Company determines the fair value of rate lock commitments and best efforts contracts by measuring the change in the value of the underlying asset while taking into consideration the probability that the rate lock commitments will close. Due to high correlation between rate lock commitments and best efforts contracts, no significant gains or losses have occurred on the rate lock commitments for the years ended December31, 2014, and 2013. Other real estate owned – OREO is comprised of real estate properties acquired in partial or total satisfaction of problem loans. The properties are recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis for the asset. Losses arising at the time of acquisition of such properties are charged against the allowance for loan losses. Subsequent to foreclosure, valuations are periodically performed by management and the properties are carried at the lower of carrying amount or fair value less cost to sell. Subsequent write-downs that may be required to the carrying value of these properties are charged to current operations. Gains and losses realized from the sale of OREO are included in current operations. Bank premises and equipment – Company premises and equipment are stated at cost, less accumulated depreciation. Depreciation of Company premises and equipment is computed on the straight-line method over estimated useful lives of 10 to 39 years for premises and 3 to 10 years for equipment, furniture and fixtures. Maintenance and repairs are charged to expense as incurred and major improvements are capitalized. Upon sale or retirement of depreciable properties, the cost and related accumulated depreciation are netted against the proceeds and any resulting gain or loss is included in the determination of income. Impairment or Disposal of Long-Lived Assets – The Company’s long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used, such as bank premises and equipment, is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceed the fair value of the asset. Assets to be disposed of, such as foreclosed properties, are reported at the lower of the carrying amount or fair value less costs to sell. F-12 Bank-owned life insurance – The Bank owns life insurance policies on key employees with a total face amount of $22.7 million. The bank owned life insurance (BOLI) policies are recorded at their cash surrender values of $9.9 million and $9.6 million at December31, 2014 and 2013, respectively. Income generated from these policies is recorded as noninterest income. Stock-Based Compensation – Compensation cost is recognized for stock options and restricted stock awards issued to employees, based on the fair value of these awards at the date of grant. The Black-Scholes model is used to estimate the fair value of stock options, while the market price of the Company’s common stock at the date of grant is used for restricted stock awards. Compensation cost is recognized over the required service period, generally defined as the vesting period. For awards with graded vesting, compensation cost is recognized on a straight-line basis over the requisite service period for the entire award. Income taxes – Income tax expense is the total of the current year income tax due or refundable, and the change in deferred tax assets and liabilities. Deferred tax assets and liabilities are the expected future tax amounts for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. The Company recognizes interest and/or penalties related to income tax matters in income tax expense. Advertising costs – Advertising costs are expensed in the period they are incurred and amounted to $487 thousand and $397 thousand for the years ended December31, 2014 and 2013, respectively. Earnings Per Common Share – Earnings per common share represents net income allocable to stockholders, which represents net income less dividends paid or payable to preferred stock shareholders, divided by the weighted-average number of common shares outstanding during the period. For diluted earnings per common share, net income allocable to common shareholders is divided by the weighted average number of common shares issued and outstanding for each period plus amounts representing the dilutive effect of stock options and restricted stock, as well as any adjustment to income that would result from the assumed issuance. The effects of restricted stock and stock options are excluded from the computation of diluted earnings per common share in periods in which the effect would be antidilutive. Potential common shares that may be issued relate solely to outstanding stock options, warrants, and restricted stock and are determined using the treasury stock method. Comprehensive Income – Comprehensive income consists of net income and other comprehensive income. Other comprehensive income includes unrealized gains and losses on securities available for sale which are also recognized as separate components of equity. Loss Contingencies – Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated. Management believes there are no such matters that will have a material effect on the consolidated financial statements. Fair Value of Financial Instruments – Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully disclosed in a separate note. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect these estimates. F-13 Recently Issued Accounting Pronouncements On July18, 2013, the FASB issued ASU No.2013-11, Income Taxes (Topic 740): Presentation of an unrecognized tax benefit when a net operating loss carryforward or tax credit carryforward exists . ASU 2013-11 will be effective for reporting periods beginning after December15, 2013 and clarifies Topic 740. This ASU requires companies to present an unrecognized tax benefit, or portion thereof, for a net operating loss or tax credit carryforward as a reduction of a deferred tax asset. The adoption of this ASU had no impact on the Company’s consolidated financial statements. In January 2014, the FASB issued Accounting Standards Update (ASU) No.2014-04, Receivables – Troubled Debt Restructurings by Creditors (subtopic 310-40) – Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure. The amendments are intended to clarify when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan should be derecognized and the real estate recognized. These amendments clarify that an in substance repossession for foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either: (a)the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure; or (b)the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additional disclosures are required. The amendments are effective for public business entities for annual periods and interim periods within those annual periods beginning after December15, 2014. The adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. In May 2014, the FASB issued ASU No.2014-09, Revenue from Contracts with Customers (Topic 606). The guidance in this update supersedes the revenue recognition requirements in Topic 605, Revenue Recognition , and most industry-specific guidance throughout the Industry Topics of Codification. The guidance in this update affects any entity that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of non-financial assets. This amendment is intended to clarify that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The amendments are effective for public business entities for annual reporting periods beginning after December15, 2016, including interim periods within that reporting period. Early application is not permitted. The adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. In June 2014, the FASB issued ASU No.2014-11, Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The amendments in this update require that repurchase-to-maturity transactions be accounted for as secured borrowings consistent with the accounting for other repurchase agreements. In addition, the amendments require separate accounting for a transfer of a financial asset executed contemporaneously with a repurchase agreement with the same counterparty (a repurchase financing), which will result in secured borrowing accounting for the repurchase agreement. The amendments require an entity to disclose information about transfers accounted for as sales in transactions that are economically similar to repurchase agreements, in which the transferor retains substantially all of the exposure to the economic return on the transferred financial asset throughout the term of the transaction. In addition, the amendments require disclosure of the types of collateral pledged in repurchase agreements, securities lending transactions, and repurchase-to-maturity transactions and the tenor of those transactions. The amendments are effective for public business entities for the first interim or annual period beginning after December15, 2014, and for all other entities, the accounting changes are effective for annual periods beginning after December15, 2014, and interim periods beginning after December15, 2015. The adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. In June 2014, the FASB issued ASU No., 2014-12, Compensation- Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. The amendments in this update require that a performance target that affects F-14 vesting and that could be achieved after the requisite service period be treated as a performance condition. The amendments apply to reporting entities that grant their employees share-based payments in which the terms of the award provide that a performance target can be achieved after the requisite service period. For all entities, the amendments in this update are effective for annual periods and interim periods within those annual periods beginning after December15, 2015. Early adoption is permitted. The adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. Note 2 – Restriction of Cash To comply with Federal Reserve regulations, the Company is required to maintain certain average cash reserve balances. The daily average cash reserve requirements were approximately $1.7 million for the week including December31, 2014, and $731 thousand for the week including December31, 2013. Note 3 – Investment Securities The following table summarizes the amortized cost and fair value of securities available-for-sale and securities held-to-maturity at December31, 2014, and 2013, and the corresponding amounts of gross unrealized gains and losses recognized in accumulated other comprehensive income (loss) and gross unrecognized gains and losses: December31, 2014 Amortized Costs GrossUnrealized Fair Values Gains Losses (Dollars in thousands) Available-for-sale Mortgage-backed securities $ $ $ 73 $ Corporate bonds 8 12 Collateralized mortgage obligation (CMO) securities 91 State and political subdivisions–taxable 37 State and political subdivisions–tax exempt — SBA pools 3 17 $ December31, 2013 Amortized Costs Gross Unrealized Fair Values Gains Losses (Dollars in thousands) Available-for-sale Mortgage-backed securities $ Corporate bonds 53 48 Collateralized mortgage obligation (CMO) securities State and political subdivisions–taxable 56 State and political subdivisions–tax exempt 71 — SBA–Guarantee portion — $ December31, 2014 Amortized Costs Gross Unrealized Fair Values Gains Losses (Dollars in thousands) Held-to-maturity Tax-exempt municipal bonds $ $ $ — $ — $ F-15 December31, 2013 Amortized Costs GrossUnrealized Fair Values Gains Losses (Dollars in thousands) Held-to-maturity Tax-exempt municipal bonds $ $ $ 3 $ 3 $ The proceeds from sales, maturities, calls and paydowns of securities and the associated gains and losses are listed below: Proceeds $ $ Gross Gains $ $ Gross Losses $ ) $ ) The amortized cost and fair value of debt securities are shown by contractual maturity. Expected maturities may differ from contractual maturities if borrowers have the right to call or prepay obligations with or without call or prepayment penalties. December31, 2014 Amortized Cost Fair Value Available for sale One to five years $ $ Five to ten years Beyond ten years Total $ $ Held to maturity Five to ten years $ $ Beyond ten years Total $ $ Total $ $ F-16 The following table summarizes securities with unrealized losses at December31, 2014, and December31, 2013, aggregated by major security type and length of time in a continuous unrealized loss position. The unrealized losses are due to changes in interest rates and other market conditions. At December31, 2014, 55 out of 111 securities held by the Company had fair values less than amortized cost, primarily in municipal securities. At December31, 2013, 39 out of 101 securities held by the Company had fair values less than amortized cost, primarily in municipal securities. All unrealized losses are considered by management to be temporary given investment security credit ratings, the intent and ability to retain these securities for a period of time sufficient to recover all unrealized losses, and because it is unlikely that the Company will be required to sell the impaired securities before their anticipated recoveries. December31, 2014 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (Dollars in thousands) Assets: Mortgage-backed securities $ $ 30 $ $ 43 $ $ 73 Corporate bonds 5 7 12 CMO securities 34 57 91 State and political subdivisions-taxable 79 SBA Pools 17 — — 17 All securities $ December31, 2013 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (Dollars in thousands) Assets: Mortgage-backed securities $ 54 $ $ Corporate bonds — — 48 48 CMO securities — — State and political subdivisions-taxable SBA Pools — All securities $ Restricted equity securities consist primarily of FHLB stock in the amount of $2.5 million and $2.0 million as of December31, 2014, and December31, 2013, respectively, and Federal Reserve Bank stock in the amount of $1.6 million and $1.5 million at December31, 2014, and 2013, respectively. Restricted equity securities are carried at cost. The FHLB requires the Bank to maintain stock in an amount equal to 4.5% of outstanding borrowings and a specific percentage of the member’s total assets. The Federal Reserve Bank of Richmond requires the Company to maintain stock with a par value equal to 3% of its outstanding capital. Securities with carrying values of approximately $1.8 million and $1.4 million were pledged as collateral at December31, 2014, and December31, 2013, respectively, to secure repurchase agreements. F-17 Note 4 – Loans Major classifications of loans are as follows: December31, December31, (Dollars in thousands) Real estate Residential $ $ Commercial Residential Construction Other Construction, Land Development& Other Land Commercial Consumer Total loans Less: Allowance for loan losses Net deferred fees 15 Loans, net $ $ A summary of risk characteristics by loan portfolio classification follows: Real Estate – Residential – This portfolio primarily consists of investor loans secured by properties in the Bank’s normal lending area. Those investor loans are typically five year rate adjustment loans. These loans generally have an original loan-to-value (LTV) of 80% or less. This category also includes home equity lines of credit (HELOC). The HELOCs generally have an adjustable rate tied to prime rate and a term of 10 years. Multifamily residential real estate is moderately seasoned and is generally secured by properties in the Bank’s normal lending area. Real Estate – Commercial – This portfolio consists of nonresidential improved real estate such as shopping centers and office buildings. These properties are generally located in the Bank’s normal lending area. This category of loans has a higher than average level of risk because its performance is impacted by market forces over a longer time horizon. Real Estate – Residential Construction – These loans are located in the Bank’s normal lending area. While it has represented a growth area for the portfolio, this category also has a higher level of risk due to inherent market change and construction risks. Real Estate – Other Construction, Land Development and Other Land Loans – This portfolio includes developed residential and commercial lots held by developers as well as non-residential construction projects. This category has a higher level of risk due to inherent risks associated with market changes and construction. Commercial – These loans include loans to businesses that are not secured by real estate. These loans are typically secured by accounts receivable, inventory, equipment, etc. Commercial loans are typically granted to local businesses that have a strong track record of profitability and performance. Consumer – Loans in this portfolio are either unsecured or secured by automobiles, marketable securities, etc. They are generally granted to local customers that have a banking relationship with the Bank. F-18 Activity in the allowance for loan losses for the years ended is as follows: December31, (Dollarsinthousands) Balance, beginning of period $ $ Recovery of provision for loan losses ) ) Recoveries Charge-offs ) ) Balance, end of period $ $ Ratio of allowance for loan losses as a percent of total loans outstanding at the end of the period % % The following table presents activity in the allowance for loan losses by portfolio segment: Real Estate Residential Commercial Residential Construction Other Construction Land Devel. & Other Land Commercial Consumer Total (Dollars in thousands) Balance, January1, 2014 $ 13 $ Provision for (recovery of) loan losses ) ) 54 2 ) 1 ) Recoveries — — Charge-offs ) — ) — ) — ) Balance, December31, 2014 $ 14 $ Balance, January1, 2013 $ 16 $ Provision for (recovery of) loan losses ) ) 51 (3 ) ) Recoveries 17 5 — Charge-offs ) — ) Balance, December31, 2013 $ 13 $ The charging off of uncollectible loans is determined on a case-by-case basis. Determination of a collateral shortfall, prospects for recovery, delinquency and the financial resources of the borrower and any guarantor are all considered in determining whether to charge-off a loan. Closed-end retail loans that become past due 120 cumulative days and open-end retail loans that become past due 180 cumulative days from the contractual due date will be charged off. F-19 The following table presents the aging of unpaid principal in loans as of December31, 2014, and December31, 2013: December31, 2014 30-89Day Past Due 90+Days Past Due andAccruing Nonaccrual Current Total (Dollars in thousands) Real estate Residential $ 77 $ — $ $ $ Commercial — Residential Construction — — — Other Construction, Land Development& Other Land — — Commercial — — — Consumer — — Total $ $ — $ $ $ December31, 2013 30-89Day Past Due 90+Days Past Due andAccruing Nonaccrual Current Total (Dollars in thousands) Real estate Residential $ $ — $ $ $ Commercial — — Residential Construction — — Other Construction, Land Development& Other Land — — Commercial — Consumer 57 — — Total $ $ — $ $ $ Loans are determined past due or delinquent based on the contractual terms of the loan. Payments past due 30 days or more are considered delinquent. The accrual of interest is generally discontinued at the time the loan is 90 days delinquent unless the credit is well-secured and in process of collection. In all cases, loans are placed on nonaccrual at an earlier date if collection of principal or interest is considered doubtful or charged-off if a loss is considered imminent. All interest accrued but not collected for loans that are placed on nonaccrual is reversed against interest income when the loan is placed on nonaccrual status. Because of the uncertainty of the expected cash flows, the Company is accounting for nonaccrual loans under the cost recovery method, in which all cash payments are applied to principal. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future collection of principal and interest are reasonably assured. The number of payments needed to meet this criteria varies from loan to loan. However, as a general rule, this criteria will be considered to have been met with the timely payment of six consecutive regularly scheduled monthly payments. F-20 The following table provides details of the internally assigned grades of the Company’s loan portfolio at December31, 2014, and December31, 2013: December31, 2014 Pass Special Mention Substandard Doubtful Loss Total (Dollars in thousands) Real estate Residential $ — $ — $ Commercial — — Residential Construction — — — Other Construction, Land Development& Other Land — — Commercial — — Consumer — — — Total $ — $ — $ December31, 2013 Pass Special Mention Substandard Doubtful Loss Total (Dollars in thousands) Real estate Residential $ — $ — $ Commercial — — Residential Construction — — Other Construction, Land Development& Other Land — — Commercial — — Consumer 57 — — — Total $ — $ — $ These credit quality indicators are defined as follows: Pass – A “pass” rated loan is not adversely classified because it does not display any of the characteristics for adverse classification. Special Mention – A “special mention” loan has potential weaknesses that deserve management’s close attention. If left uncorrected, such potential weaknesses may result in deterioration of the repayment prospects or collateral position at some future date. Special mention assets do not warrant adverse classification. Substandard – A “substandard” loan is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Assets classified as substandard generally have a well-defined weakness, or weaknesses, that jeopardize the liquidation of the debt. These assets are characterized by the distinct possibility of loss if the deficiencies are not corrected. Doubtful – A loan classified “doubtful” has all the weaknesses inherent in an asset classified substandard with the added characteristic that the weaknesses make collection or liquidation in full highly questionable and improbable, on the basis of currently existing facts, conditions, and values. Loss – Assets classified “loss” are considered uncollectible and of such little value that their continuing to be carried as an asset is not warranted. This classification is not necessarily equivalent to no potential for recovery or salvage value, but rather that it is not appropriate to defer a full write-off even though partial recovery may be effected in the future. F-21 The loan risk rankings were updated for the year ended December31, 2014, on December16 and 17, 2014. The loan risk rankings were updated for the year ended December31, 2013, on December10 and 11, 2013. The following table provides details regarding impaired loans by segment and class at December31, 2014, and December31, 2013: December31, 2014 December31, 2013 Recorded Investment Unpaid Principal Balance Related Allowance Recorded Investment Unpaid Principal Balance Related Allowance (Dollars in thousands) With no related allowance: Real estate Residential $ $ $ — $ $ $ — Commercial — — Residential Construction — Other Construction, Land Development& Other Land — — Commercial — Consumer — Total $ $ $ — $ $ $ — With an allowance: Real estate Residential $ — $ — $ — $ — $ — $ — Commercial — Residential Construction — Other Construction, Land Development& Other Land — Commercial — Consumer — Total $ — $ — $ — $ — $ — $ — Total Real estate Residential $ $ $ — $ $ $ — Commercial — — Residential Construction — Other Construction, Land Development& Other Land — — Commercial — Consumer — Total $ $ $ — $ $ $ — F-22 The following table provides details of the balance of the allowance for loan losses and the recorded investment in financing receivables by impairment method for each loan portfolio segment: Real Estate Residential Commercial Residential Construction Other
